Citation Nr: 9935214	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-29 299	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1997 rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO), which denied increased 
ratings for a low back and left leg disabilities and 
entitlement to a total rating based on individual 
unemployability.

A notice of disagreement was received with respect to each of 
the above-mentioned issues and a statement of the case 
addressing the total rating claim was issued in May 1997.  
The veteran's substantive appeal, received in May 1997, 
mentioned the TDIU claim only.  The increased rating issues 
involving the back and left leg were addressed in a December 
1997 supplemental statement of the case. The veteran did not 
submit a substantive appeal with respect to either of these 
issues.  Therefore, the Board's review of this case is 
accordingly limited.  38 C.F.R. § 20.202 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected disabilities effectively 
preclude substantially gainful employment.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service connected disabilities is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been established for the following 
disabilities: postoperative residuals of fusion of the 
lumbosacral spine, rated 40 percent disabling and residuals 
of a separation of the gastrocnemius tendon of the left leg, 
rated noncompensably disabling.  The combined rating for the 
service-connected disabilities is 40 percent.  

In VA Form 21-8940, completed in July 1996, the veteran 
claimed that he has not worked in the past 14 years due to 
his back.  He completed the 8th grade, received his GED and 
was last employed full-time in 1980.  The evidence reflects 
that he has work experience as a construction worker, 
sanitation worker, boiler technician and plumber's helper.  

Of record are VA outpatient treatment records which show 
treatment for chronic low back pain in June 1995 and again in 
August 1995.  The veteran reported back, left leg and left 
hip pain and difficulty walking.  The examiner noted that the 
veteran had had chronic low back pain since surgeries in 1980 
and 1985.  

In a VA Form 21-4138 dated in August 1996, the veteran stated 
that he had not worked in the last 14-15 years due to his 
service-connected back disability.  He reported that he had 
additional back surgery in 1989 and that he had been granted 
disability benefits from the Social Security Administration 
(SSA).  He reported that he had received treatment through 
the pain clinic for one year with no relief.  He also stated 
that most companies would not hire him because of his back 
disability and that he would be unable to obtain insurance.  

Additional VA outpatient treatment records dated from March 
1995 to March 1996 show continued treatment for low back 
pain.

In December 1996, the decision of the SSA pertaining to the 
appellant's disability award was received.  It reflects that 
in May 1984, the veteran was found to be "disabled" within 
the SSA's operative statutes and regulations, effective in 
December 1983.  The SSA Administrative Law Judge (ALJ) found 
that the veteran was last employed from 1975 to 1980 as a 
clerk in a package liquor store.  It was determined that he 
had been disabled since 1982 due to ongoing back problems and 
pain with radiation into his left leg which had not been 
alleviated by a prior spinal fusion in August 1983.  The ALJ 
found that there was no indication that the veteran had 
engaged in substantial gainful activity since his original 
period of disability commencing in July 1980.  Furthermore, 
the veteran impairment was considered severe, precluding him 
from returning to his prior work because of walking and 
physical exertion required and that there was not a wide 
range of other work at even the sedentary level of exertion 
which he could perform.  

At a VA examination in March 1997, the veteran reported 
progressive low back pain with left-sided sciatica despite 
several surgeries and multiple therapeutic modalities.  He 
was being followed at the VA Pain Clinic and was advised that 
nothing else could be offered for him.  He took Motrin, 
muscle relaxants and narcotic analgesics for the pain.  The 
veteran walked with the lumbar spine flexed.  Examination 
revealed a well-healed laminectomy scar over the lumbar 
spine.  There was a moderate paralumbar muscle spasm.  
Forward flexion was to 60 degrees and backward extension was 
not attempted due to pain.  Lateral flexion was to 20 degrees 
and rotation to 25 degrees.  A neurological examination was 
normal.  The clinical impression was degenerative disc 
disease of the lumbosacral spine, status post multiple 
surgeries.  Also noted was status post separation of the left 
gastrocnemius muscle tendon.  Examination of the lower left 
extremity including the gastrocnemius muscle was normal.  The 
diagnosis was status post separation of the left 
gastrocnemius muscle tendon with no residuals.  

A social and industrial survey was conducted in March 1997.  
The veteran stated that he had not worked since 1982 and did 
not remember the dates, names or addresses of his previous 
employers.  He spent most of his time at home and did not 
drive, relying on a friend to take him to the grocery store 
and medical appointments.  He stated that he was usually much 
too uncomfortable to socialize because of constant pain.  The 
examiner concluded that the veteran's social skills were 
satisfactory and that he had the ability to function socially 
in that he was able to interact during the interview in an 
appropriate manner and had a friend who drove him to and from 
appointments.  The examiner stated that it was difficult to 
assess the degree to which the veteran's back condition 
limited his employment.  He noted, however, that the veteran 
complained of constant pain and that he took four to six 
Percocets a day to manage the pain.  The examiner opined that 
with this kind of medication intake, along with the fact that 
employers would consider the veteran an insurance risk, the 
veteran would be unlikely to obtain or maintain employment.  

VA outpatient treatment records dated from August 1996 to 
October 1997 show continued evaluation and treatment for 
chronic low back pain.  

During an October 1997 VA examination the veteran complained 
of pain and stiffness in his low back.  The examiner noted 
that the veteran's back disability was stable following 
surgery.  The veteran complained of constant pain with no 
flare-ups.  He did not use crutches, braces or a cane.  
Forward flexion was to 45 degrees and backward extension was 
not attempted.  Lateral flexion was 15 degrees to the left 
and 20 degrees to the right.  Rotation was to 25 degrees, 
bilaterally.  His limitation was from pain.  There was no 
evidence of fatigue, weakness or lack of endurance.  There 
were no spasms, tenderness, postural abnormalities or atrophy 
and no neurological deficits were elicited.  The veteran's 
speed was normal and there was no incoordination or weakness 
to movement or flare-ups.  An X-ray report showed status post 
fusion from L5 into the sacrum posteriorly and moderate to 
marked disc space narrowing at L2-L3 with marginal osteophyte 
formation.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  Thus, there is no further duty to assist 
the veteran in the development of his claim. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16.

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. 
§ 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As was previously noted, service connection has been 
established for: a low back disorder, rated 40 percent 
disabling; and residuals of a separation of the gastrocnemius 
tendon of the left leg, rated noncompensably disabling.  The 
combined rating is 40 percent.  Thus, the veteran does not 
meet the schedular percentage requirements of 38 C.F.R. § 
4.16(a).  The ratings assigned for the veteran's individual 
service connected disabilities and the combined rating for 
the service connected disabilities are not now in dispute.  

The issue, therefore, is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living  wage"), thus 
enabling him to prevail under 38 C.F.R. § 4.16(b).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows the veteran has an 8th grade education and 
has received his GED.  He was previously employed for a 
number of years as a maintenance worker.  

The veteran's service-connected left leg is essentially 
asymptomatic, as noted on the most recent VA compensation 
examination; therefore, there is no reason why it should 
impact his ability to obtain and maintain employment.  There 
is no indication in the record that the disorder involves 
factors that are not reflected in the rating schedule, or 
that impair his ability to work to a greater degree than 
recognized.  Regarding his service-connected disabilities, 
the low back disability is productive of the greatest degree 
of disablement, as indicated by the 40 percent rating. 

The Board recognizes that the veteran's service-connected 
back disability results in definite industrial impairment, 
particularly with respect to standing, walking, and lifting.  
Although the veteran cannot perform manual labor of the types 
in which he has the most significant employment experience, 
the disability picture presented is not entirely inconsistent 
with the less strenuous/sedentary types of employment.  The 
Board finds, however, that as a result of the duration of the 
veteran's chronic back pain and the fact that he has been 
unemployed during the entire time, it is unlikely that he 
would be able to find gainful employment in the future.  In 
addition, despite evidence that other individuals with 
similar disability would be expected to obtain some level of 
employability, a VA social worker found the veteran to be 
unemployable because of the medication taken for his service-
connected back disability.  Consequently, given the nature of 
the established service-connected low back disability, the 
evidence establishes that it would prevent the veteran from 
gainful employment in even a sedentary job.

Thus, the Board concludes that the veteran's service-
connected disabilities are of a severity to preclude gainful 
employment.  Accordingly, a total disability rating based on 
individual unemployability is granted.


ORDER

A total disability compensation rating based on individual 
unemployability is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

